Case 1:18-cV-03556-GLR Document 1 Filed 11/19/18 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF 'I`HE NATIONAL ASBESTOS )
WORKERS MEDICAL FUND )
7130 Columbia Gateway Drive )
Suite A )
Columbia, MD 21046, )
)
Plaintiffs, )
)

vs. ) C.A. NO.:
)
BYROM’S THERMAL INSULATION SYSTEMS, INC. )
445 Little Road )
Sharpsburg, GA 30277 )
)
Serve: Dorothy Elaine Byrom, Registered Agent )
82 Peachtree Drive )
Sharpsburg, GA 30277 )
)
Defendant. )

M

(FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT,
AND TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUND)

Jurisdiction
l. This Court has jurisdiction of this action under Sections 502 and 515 of the
Employee Retirernent lncome Security Act of 1974, (hereafter "ERlSA"), 29 U.S.C. §§ 1132 and
1145, and under Section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185(a). This is
an action for breach of a Collective Bargaining Agreement between an employer and a labor
organization representing employees in an industry affecting commerce and an action to collect

contributions due to employee benefit plans under the terms of the Collective Bargaining

Agreement.

Case 1:18-cV-03556-GLR Document 1 Filed 11/19/18 Page 2 of 6

mm

2. Plaintiffs are the Trustees of the National Asbestos Workers Medieal Fund
(hereinafter "NAW Fund"), a multiemployer employee benefit plan as that term is defined in
Section 3(3) and 3(37) of ERISA, 29 U.S.C. § 1002(3) and (37) (as amended). The Plaintiff Fund
is established and maintained according to the provisions of the Restated Agreement and
Declaration of Trust establishing the NAW Fund (hereinafter “Trust Agreement”) and the
Collective Bargaining Agreement between Heat and Frost insulators Local 48 (hereinafter "the
Union“) and the Defendant. The NAW Fund is administered at 7130 Columbia Gateway Drive,
Suite A, ColumbiaJ MD 21046.

3. Defendant Byrom’s Thermal lnsulation Systems, lnc. is a corporation existing under
the laws of the State of Georgia With offices located in Georgia. Defendant transacts business in the
State of Georgia as a contractor or subcontractor in the insulation industry and all times herein Was
an "employer in an industry affecting commerce" as defined in Sections 501(1), (3), 2(2) of the
Labor-Management Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5), (9),
(ll), (12), (14) of ERISA, 29 U.S.C. Sections 1002(5), (9), (11), (12), (14); and Section 3 of the
Multi-Employer Pension Plan Amendments of 1980, 29 U.S.C. § 1001(a).

COUNT I

4. Defendant entered into a Collective Bargaining Agreement With the Union
establishing terms and conditions of employment for heat and frost insulators employed by the
Defendant.

5. Pursuant to the Collective Bargaim`ng Agreement, Defendant agreed to pay to the
Plaintiff NAW Fund certain sums of money for each hour Worl<ed by employees of Defendant

covered by the Collective Bargaining Agreement.

Case 1:18-cV-03556-GLR Document 1 Filed 11/19/18 Page 3 of 6

6_ Defendant employed certain employees covered by the Collective Bargaining
Agreement during the period of April 2018 through the present

7. Defendant has failed to submit reports and pay contributions owed to the Plaintiff
NAW Fund for the months of July 2018 through October 2018. Pursuant to the terms of the
Collective Bargaining Agreement, Defendant is obligated to submit report forms and pay
contributions owed to the Plaintiff NAW Fund.

8. Defendant is bound to the Trust Agreement.

9. Pursuant to the Trust Agreement, when an employer fails to file the properly
completed report forms, in order to determine the amounts due, the Plaintiff NAW Fund is
authorized to project the delinquency amount using the following formula:

. . . The Trustees may project as the amount of the delinquency the
greater of (a) the average of the monthly payments or reports actually
submitted by the Employer for the last three (3) months for which
payments or reports were submitted or (b) the average of the monthly
payments or reports submitted by the Employer for the last twelve (12)
months for Which payments or reports were submitted
10. Using report forms submitted for the last three (3) months for which hours were

reported, the projected delinquency for the months of July 2018 through October 2018 is

$30,232.79 calculated as follows:

Month Medical Reported
April 2018 $8,077.42
May 2018 $6,914.06
June 2018 $7,683.11

Monthly Average: $7,558.20

11. Defendant's contributions on behalf of its heat and frost insulator employees for

the months of July 2018 through September 2018 are late.

12. The Trust Agreement establishing the PlaintiffNAW Fund provides as follows:

Case 1:18-cV-03556-GLR Document 1 Filed 11/19/18 Page 4 of 6

If an Employer fails to file reports or make contributions within ten (10)
calendar days of the due date, there shall be added to and become a part
of the amount due and unpaid: (1) liquidated damages for each monthly
report or payment due to the Fund, in the amount of twenty percent
(20%) of the amount due or 20 dollars, whichever is greater, plus
interest at the rate of eight percent (8%) from the due date to the date of
payment; or (2) interest at the rate of 1 1/2% per month; or (3) double
interest as provided in the Act.

13. Pursuant to this provision, Defendant is obligated to the Plaintiff NAW Fund in the
amount of $680.24 in interest on the late payments for the months of July 2018 through October
2018 assessed at the rate of 1‘/2% per month in accordance with the Trust Agreement and
continuing to accrue on the unpaid contributions through the date of payment (Exhibit A).

WHEREFORE, in Count I, Plaintiff NAW Fund prays for Judgment against the Defendant
as follows:

A. ln the amount of $30,232.79 in contributions due for work performed in July 2018
through October 2018, plus costs and reasonable attomeys' fees pursuant to the Trust Agreements
and 29 U.S.C. § 1132(g).

B. ln the amount of $680.24 in interest assessed on the late payments for the months of
July 2018 through October 2018 pursuant to the Trust Agreement and 29 U.S.C. § 1132(g).

C. For all contributions, liquidated damages and interest which become due subsequent

to the filing of this action through the date of Judgment pursuant to the Collective Bargaining

Agreement, Trust Agreements and 29 U.S.C. § 1 132(g).

Case 1:18-cV-03556-GLR Document 1 Filed 11/19/18 Page 5 of 6

D. For such further relief as the Court may deem appropriate

Respectfully submitted,

O'DONOGHUE & O'DONOGHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

Washington, D.C. 20015

(202) 362-0041 _ telephone

(202) 362-2640 ~ facsimile
cgilligan@odonoghuelaw.com

By: /s/
Charles W. Gilligan
Maryland Bar No.: 05682
Attorneys for Plaintiffs

31?2?4_2

Case 1:18-cV-03556-GLR Document 1 Filed 11/19/18 Page 6 of 6

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail,
as required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§ 1132(1'1) this 19th day of November, 2018 on the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 4300

1 111 Constitution Avenue

Washington, DC 20224

Attention: Employee Plans

Secretary of Labor

200 Constitution Avenue, N.W.

Washington, DC 20210

ATTENTION: Assistant Solicitor for
Plan Benefits Security

/s/
Charles W. Gilligan

317274¢2

